      Case 3:19-cv-00642-M Document 1 Filed 03/14/19                Page 1 of 9 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 LSP PRODUCTS GROUP, INC.,

       Plaintiff,

 v.                                                Civil Action No.: _____________________


 OATEY CO.,                                        JURY TRIAL DEMANDED

       Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff LSP Products Group, Inc. (“LSP”), by and through its undersigned attorneys,

files this Complaint for Patent Infringement against Defendant Oatey Co. (“Oatey”), and in

support thereof alleges as follows:

                            NATURE AND BASIS OF THE ACTION

       1.      This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 1 et seq.

       2.      Plaintiff LSP was founded by plumbers over 40 years ago with a focus on

unparalleled innovation, superior product quality, and best-in-class service to the plumbing

industry.

       3.      Since its beginning, LSP has continued to lead plumbing products innovation with

inventions like the stainless steel braided flex connector, outlet boxes, waste and overflow and

connection boxes.

       4.      LSP’s primary focus is development of products that make plumbing installations

easy and provide significant cost savings to the plumbing or mechanical contractor.
     Case 3:19-cv-00642-M Document 1 Filed 03/14/19                Page 2 of 9 PageID 2



       5.      LSP’s innovations had resulted in the issuance of dozens of patents on its

industry-leading, consumer-driven patented solutions.

       6.       These inventions include, but are not limited to, the plumbing connecter system

disclosed in U.S. Patent No. 5,983,923 (“the ’923 Patent”) entitled “Water service box and

connectors for PEX pipe.” A true and correct copy of the ‘923 Patent is attached hereto as

Exhibit A.

       7.      Defendant Oatey is a manufacturer, supplier, and/or seller of supply boxes that

can be used in commercial or residential applications that require supply valves and waste drains

recessed into the wall.

       8.      Oatey has made, used, offered for sale and sold a number of supply boxes,

including at least the Quadtro® washing machine outlet box products (“Quadtro”). The Oatey

Quadtro has been offered for sale and sold in the United States through various nationwide

retailers and/or distributors, such as Home Depot and Lowe’s.

       9.      By making, using, offering for sale, selling, or importing the Quadtro products,

Oatey has infringed one or more claims of the ’923 Patent. As a consequence of Oatey’s

infringement, LSP seeks monetary damages. Moreover, LSP respectfully submits that, upon

information and belief, the present case is exceptional and LSP is entitled to enhanced damages

against Oatey and an award of its reasonable attorneys’ fees and costs.

                                         THE PARTIES

       10.     Plaintiff LSP is a Delaware corporation having its principal place of business at

2727 Chemsearch Boulevard, Irving, Texas 75062.

       11.     Upon information and belief, Defendant Oatey is an Ohio corporation having a

regular and established place of business at 1903 Exchange Drive, Arlington, Texas 76011.




                                                2
     Case 3:19-cv-00642-M Document 1 Filed 03/14/19                   Page 3 of 9 PageID 3



Upon further information and belief, Oatey may be served by serving its Registered Agent C T

Corporation System located at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

                                  JURISDICTION AND VENUE

       12.     This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 1 et seq.

       13.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and 1338(a) because this Complaint includes a cause of action for patent

infringement under the patent laws of the United States, including, but not limited to, 35 U.S.C.

§§ 271, 281, 283-285, and 287.

       14.     This Court has personal jurisdiction over Oatey by virtue of the fact that Oatey

has transacted business in this District and Division, has derived substantial revenue from goods

offered for sale and/or sold in this District and Division, and/or has established sufficient

minimum contacts with Texas such that it is subject to the personal jurisdiction of this Court.

Jurisdiction in Texas over Oatey is also consistent with the requirements of due process.

       15.     Venue is proper in this district under 28 U.S.C. §§ 1391 and 1400(b).

                                   FACTUAL BACKGROUND

                                     LSP and Its Patent Rights

       16.     LSP has invested a substantial amount of time and effort in the research and

development of new and innovative products. LSP has developed a wide range of new and

innovative plumbing connector products, including, for example, innovative outlet boxes and

plumbing connectors.




                                                  3
     Case 3:19-cv-00642-M Document 1 Filed 03/14/19                  Page 4 of 9 PageID 4



       17.     LSP’s research and development staff invented a number of plumbing connector

designs that allow connections of appliances to water supply pipe with cross-linked polyethylene

(“PEX”) valves.

       18.     LSP has commercialized its patents with multiple lines of simple, easy to install

plumbing connector and outlet box systems, including its PEX washing machine outlet boxes.

       19.     LSP has obtained and owns one or more patents directed to its novel plumbing

connector and outlet box systems, including the ‘923 Patent.

       20.     On November 16, 1999, after a full and fair examination, the United States Patent

and Trademark Office duly and legally issued the ’923 Patent, entitled “Water Service Box and

Connectors for PEX Pipe.” See Exhibit A.

       21.     LSP is the owner by assignment of all right, title, and interest in the ‘923 Patent,

including the right to sue for infringement thereof.

                                   Oatey’s Infringing Products

       22.     Oatey has offered for sale and has sold a number of outlet boxes for PEX

connection, including the Oatey “Quadtro” washing machine outlet box with PEX connection

(Model No. 38528).

       23.     Oatey’s Quadtro products have been made available through various nationwide

retailers, such as Home Depot and Walmart. True and correct copies of web pages from the

Home Depot and Walmart websites showing Oatey’s Quadtro are attached hereto as Exhibit B.

       24.     Oatey touts its Quadtro products as being “available for commercial and

residential applications that require supply valves and waste drain recessed into the wall.” A true

and correct reproduction of Oatey’s advertising materials for the Quadtro is attached hereto as

Exhibit C.




                                                 4
     Case 3:19-cv-00642-M Document 1 Filed 03/14/19                 Page 5 of 9 PageID 5



          25.   As discussed in more detail below, the Oatey Quadtro has infringed one or more

of at least claims 1-10 of the ’923 Patent.

          26.   Upon information and belief, Oatey has purposefully, actively, and voluntarily

offered for sale and sold its Oatey products with the expectation that it would be purchased or

used by consumers in Texas and elsewhere. By such acts, Oatey has injured LSP and is thus

liable to LSP for infringement of the ‘923 Patent pursuant to 35 U.S.C. § 271.

                COUNT I – INFRINGEMENT OF THE ‘923 PATENT BY OATEY

          27.   LSP incorporates and re-alleges the allegations contained in Paragraphs 1 through

26 above as if fully set forth herein.

          28.   Oatey has directly infringed, induced infringement, and/or contributed to

infringement of at least one of claims 1-10 of the ’923 Patent in the United States in violation of

one or more of 35 U.S.C. §§ 271(a)-(c) by making, using, offering for sale, selling, and/or

importing in-wall water service boxes with connector fittings particularly adapted for use in

connecting in-wall potable water supply lines made of PEX to appliances and fixtures such as

washing machines, ice makers, sinks, and the like that are covered by the claims of the ’923

Patent.

          29.   An exemplary preliminary claim chart showing infringement of certain of claims

1-10 of the ’923 Patent by Oatey’s Quadtro product is attached hereto as Exhibit D.

          30.   For example, a summary of the infringement of claim 1 of the ’923 Patent by the

Oatey’s Quadtro product is provided as follows:

                i) Limitation 1: Oatey’s Quadtro product included a recessed, in-wall water

                   service box having top, bottom, back and side walls, and at least one opening




                                                 5
        Case 3:19-cv-00642-M Document 1 Filed 03/14/19             Page 6 of 9 PageID 6



                  through one of the walls that was adapted to receive a valve inlet extension of

                  desired diameter through the opening;

               ii) Limitation 2: Oatey’s Quadtro product included a valve inlet extension

                  connectable to a PEX water supply line;

               iii) Limitation 3: Oatey’s Quadtro product included an apparatus releasably

                  securing the valve inlet extension to the wall of the water service box; and

               iv) Limitation 4: Oatey’s Quadtro product included, and/or instructed or

                  encouraged its customers to employ the use of, a ring for securing a PEX

                  supply line to secure said end to the barbed end of the valve inlet extension

                  and was otherwise not suitable for any substantial non-infringing use,

                  including as follows:




         31.   Oatey’s customers have directly infringed at least claim 1 of the ‘923 Patent by

using Oatey’s Quadtro product in an infringing manner, as instructed and/or encouraged by

Oatey in its product packaging, product advertising, and instructional materials, among other

acts.




                                                6
       Case 3:19-cv-00642-M Document 1 Filed 03/14/19                Page 7 of 9 PageID 7



          32.   Oatey has directly infringed, actively induced infringement of, and/or contributed

to infringement of at least claim 1 of the ’923 Patent in violation of one or more of 35 U.S.C. §§

271(a)-(c).

          33.   Oatey has indirectly infringed one or more claims of the ’923 Patent in the United

States in violation of 35 U.S.C. § 271(b) by actively encouraging infringement by its customers

or users, knowing that the acts it induced constituted infringement of the ‘923 Patent, and such

encouraging acts have resulted in direct patent infringement of the ‘923 Patent.

          34.   Oatey has sold a number of supply boxes, including at least the Quadtro products,

as a component of an apparatus or apparatus for use in a process patented in the ‘923 Patent,

constituting a material part of the invention, knowing the same to be especially made or

especially adapted for use in an infringement of the ‘923 Patent, and not a staple article or

commodity of commerce suitable for substantial non-infringing use, in violation of 35 U.S.C. §

271(c).

          35.   As a result of Oatey’s infringement of the ‘923 Patent, LSP has been damaged by

Oatey’s conduct. LSP is therefore entitled to such damages pursuant to 35 U.S.C. § 284 in an

amount that presently cannot be ascertained, but that will be determined at trial.

          36.   Upon information and belief, Oatey’s past and continuous infringement of the

‘923 Patent has been deliberate and willful, and this case is therefore an exceptional case, which

warrants an award of treble damages and attorneys’ fees to LSP pursuant to 35 U.S.C. §§ 284 &

285.

                                     PRAYER FOR RELIEF

          WHEREFORE, LSP prays that this Court enter judgment in favor of LSP and against

Oatey as follows:




                                                 7
     Case 3:19-cv-00642-M Document 1 Filed 03/14/19                  Page 8 of 9 PageID 8



       A.      Entry of judgment that Oatey has directly and indirectly infringed the ‘923

               Patent pursuant to 35 U.S.C. § 271 (a) & (b);

       B.      An order that Oatey provide an accounting and pay to LSP damages in an

               amount adequate to compensate LSP for its infringement of the ‘923 Patent,

               including damages for lost profits, but in no event less than a reasonable

               royalty, including up to treble damages for willful infringement pursuant to

               35 U.S.C. § 284;

       C.      An order that this is an exceptional case under 35 U.S.C. § 285 meriting that

               LSP be awarded its costs, including its reasonable attorneys’ fees and other

               expenses incurred in connection with this action; and,

       D.      Any other relief that the Court finds legal, just and equitable, as may be

               available under law or equity, and which the Court finds proper.



                                DEMAND FOR TRIAL BY JURY

       LSP demands trial by jury of all issues so triable, pursuant to Rule 38 of the Federal Rules

of Civil Procedure.

       This 14th day of March, 2019.

                                       Respectfully submitted,

                                       SIEBMAN, FORREST, BURG & SMITH, L.L.P.

                                       s/ Stephanie Barnes

                                       CLYDE M. SIEBMAN
                                       Texas State Bar No. 18341600
                                       Email: clydesiebman@siebman.com
                                       STEPHANIE R. BARNES
                                       Texas State Bar No. 24045696
                                       Email: stephaniebarnes@siebman.com



                                                 8
Case 3:19-cv-00642-M Document 1 Filed 03/14/19      Page 9 of 9 PageID 9



                         3710 Rawlins Street, Suite 975
                         Dallas, Texas 75219
                         4949 Hedgcoxe Road, Suite 230
                         Plano, Texas 75024
                         Telephone: 214-387-9100
                         Facsimile: 214-387-9125

                         Eric G. Maurer
                         Scott P. Amy
                         THOMAS HORSTEMEYER
                         3200 Windy Hill Road, Suite 1600E
                         Atlanta, Georgia 30339
                         Telephone: 770-933-9500
                         Fax: 770-951-0933
                         Email: eric.maurer@thomashorstemeyer.com
                         Email: scott.amy@thomashorstemeyer.com

                         ATTORNEYS FOR PLAINTIFF LSP PRODUCTS
                         GROUP, INC.




                                  9
